Citation Nr: 0012195	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-11 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a fractured right tibia and fibula with ankylosis of the 
ankle.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tendonitis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1982 to 
November 1983.

The current appeal arose from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to an evaluation in excess of 30 percent for residuals of a 
fracture of the right tibia, and granted entitlement to 
service connection for tendonitis of the left knee with 
assignment of a 10 percent evaluation effective October 27, 
1997.

The veteran presented oral testimony before a Hearing Officer 
at the RO in October 1998, a transcript of which has been 
associated with the claims file.

In March 1999 the Hearing Officer affirmed the determinations 
previously entered, granted service connection for traumatic 
arthritis and instability of the right knee with assignment 
of a 30 percent evaluation, and for a total disability rating 
for compensation purposes on the basis of individual 
unemployability.  A notice of disagreement with these 
additional adjudicative actions by the Hearing Officer has 
not been received.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially the Board finds that the veteran's claims of 
entitlement to increased evaluations for his right ankle and 
left knee disabilities are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected right ankle and left knee disabilities 
(that are within the competence of a lay party to report are 
sufficient to conclude that his claims for increased 
evaluations for those disabilities are well grounded.  King 
v. Brown, 1 Vet. App. 519 (1993).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Court has held that where the evidence does not 
adequately evaluate the current state of the disability, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).

The Court has also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

The veteran's fractured right tibia and fibula with ankylosis 
of the ankle is rated under diagnostic code 5270.  The 
veteran's left knee tendonitis is rated under diagnostic code 
5024 for tenosynovitis evaluated as for arthritis.  

Both of the foregoing codes deal with limitation of motion.  
The veteran is not rated at the maximum evaluation for either 
his right ankle or left knee disability.  Accordingly, 
evaluation of functional loss due to pain with respect to 
each disability is a factor which should be addressed on VA 
examinations.

The Board's review of the record discloses that the veteran 
was most recently examined by VA for the purpose of 
ascertaining the nature and extent of severity of his right 
ankle and left knee disabilities in December 1997.  The 
examination report was seriously lacking in addressing DeLuca 
factors referable to 38 C.F.R. §§ 4.40, 4.45, 4.59, or 
functional loss due to pain, incoordination, weakened 
movement, etc..

It is the opinion of the Board that the veteran should be 
afforded an opportunity to submit any additional evidence 
pertinent to his claims for increased evaluations for his 
right ankle and left knee disabilities, and be afforded the 
benefit of a contemporaneous examination addressing the 
DeLuca factors discussed above.

Therefore, in accordance with VA's duty to assist the veteran 
in the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the claims of 
entitlement to increased evaluations for the right ankle and 
left knee disabilities pending a remand of the case to the RO 
for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess aditional records 
referable to treatment for his right 
ankle and left knee disabilities.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected fractured right tibia and 
fibula with ankylosis of the ankle and 
tendonitis of the left knee.  The claims 
file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated special studies must be 
conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected right ankle and left knee 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a) Do the service-connected right 
ankle and left knee disabilities 
involve only the joint structure, or 
do they also involve the muscles and 
nerves?
(b) Do the service-connected right 
ankle and left knee disabilities 
cause weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiner comment on 
the severity of these manifestations 
on the ability of the appellant to 
perform average employment in a civil 
occupation?  If the severity of these 
manifestations can not be quantified, 
the examiner must so indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected right ankle and left knee 
disabilities, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the 
service-connected disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected 
disabilities.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected right ankle and left knee 
disabilities, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment 
caused by the service-connected 
disabilities.  

If the functional impairment created 
by the nonservice-connected problem 
cannot be dissociated, the examiner 
should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 30 percent for 
a fractured right tibia and fibula with 
ankylosis of the ankle, and an initial 
evaluation in excess of 10 percent for 
tendonitis of the left knee to include 
documentation of the applicability of 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999) as to the propriety of assignment 
of "staged" ratings with respect to the 
left knee tendonitis; and as to both 
claims, DeLuca, supra, and 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


